617 N.W.2d 416 (2000)
Dale SOLEM, Relator,
v.
COLLEGE OF ST. SCHOLASTICA, Self-Insured/Administered by Berkley Administrators, Respondent, and
Blue Cross/Blue Shield of Minnesota, Duluth Building Trades Health and Welfare Fund, Intervenors.
No. C3-00-1177.
Supreme Court of Minnesota.
October 3, 2000.
Robert C. Falsani, Eric W. Beyer, Falsani, Balmer, Peterson & Quinn, Duluth, for Relator.
James A. Wad, Johnson, Killen & Seiler, P.A., Duluth, for respondent-intervenors.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 27, 2000, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01, subd. 1(b).
  BY THE COURT:
  Paul H.Anderson
  Associate Justice